Motion for writ of error coram nobis denied; cross motion granted and appeal dismissed unless appeal perfected within 60 days; motion to be relieved as assigned counsel granted. Memorandum: In June 1986, we assigned the Legal Aid Bureau of Buffalo to perfect defendant’s appeal. Defendant moves to vacate the judgment because of delay in perfecting the appeal. By affidavit sworn to February 27, 1990, he states that 14 months ago his family retained a private attorney to perfect the appeal and he has not done so.
In December 1988, the attorney contacted the Legal Aid Bureau and stated that he had been retained to perfect defendant’s appeal. On November 15, 1989, the Legal Aid Bureau sent to the attorney a proposed stipulation to substitute counsel, to be executed by defendant. The attorney sent the form to defendant on November 17, 1989 and defendant recently returned it.
Defendant’s motion to vacate his conviction is denied; the motion to dismiss the appeal for failure to perfect is granted unless the appeal is perfected within 60 days of the date of the order entered herein; the motion to be relieved as assigned counsel is granted. Present—Callahan, J. P., Doerr, Boomer, Green and Balio, JJ.